TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-02-00723-CV



                                    Lydia Williams, Appellant

                                                  v.

                              Jackie Williams and K. W., Appellees




               FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
              NO. 02-7380, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                                           OPINION


               Appellee Jackie Williams1 filed a petition to terminate the parent-child relationship

between appellant Lydia Williams and her daughter, K.W. When Lydia failed to answer, the trial

court granted a default judgment, terminating Lydia’s parental rights. Lydia timely filed a motion

for new trial, which the trial court overruled. She now appeals. We hold that although the citation

with which Lydia was served failed to include the name of the petitioner, Jackie Williams, the record

reflects that Lydia was properly served. We further hold that the evidence is legally insufficient to

support the trial court’s judgment terminating Lydia’s parental rights. We therefore reverse the trial




       1
         Jackie Williams, maternal grandmother of K.W., is the only appellee who filed a brief with
this Court.
court’s judgment. In the interest of justice, however, we remand the cause to the trial court for

further proceedings.


                                          BACKGROUND

               These facts are compiled from the parties’ briefs, their trial court pleadings, and the

evidence from the motion for new trial hearing. This factual summary is included to provide a

background for the discussion in this opinion but should not be construed as a conclusive finding

of any fact for subsequent proceedings.

               Lydia Williams is the natural mother of K.W., the child who is the subject of this

appeal. Jackie is Lydia’s mother and the child’s grandmother. By an agreed order dated March 23,

2001, Jackie Williams was appointed sole managing conservator of K.W., and Lydia was appointed

possessory conservator.2

               On June 6, 2002, Jackie filed a petition to terminate Lydia’s parental rights to K.W.,

alleging (1) that Lydia engaged in conduct or knowingly placed her child with persons who engaged

in conduct that endangers the physical or emotional well being of the child, (2) that she failed to

support the child in accordance with her ability during the period of one year ending within six

months of the date of the filing of the petition, and (3) that termination was in K.W.’s best interest.

The petition also sought the termination of K.W.’s father’s parental rights. Jackie requested in her




       2
         The record does not reveal what circumstances precipitated the rendition of the agreed
order. It appears, however, that Child Protective Services (CPS) was involved, as the order
dismisses CPS from the suit.

                                                  2
petition that Thomas and Iris Cummins, prospective adoptive parents, be named K.W.’s managing

conservators.

                Lydia failed to file an answer in response to the petition. Consequently, the trial court

held a default judgment hearing on August 2, 2002 and signed an order terminating Lydia’s parental

rights on August 13. On August 23, Lydia filed a pro se answer, and on September 12, she filed a

motion for new trial. The trial court held a hearing on the motion for new trial, during which both

Lydia and Jackie testified.

                According to Lydia’s testimony, she and Jackie maintained a strained relationship,

although they saw each other regularly when Lydia visited her daughter, K.W., and they spoke

frequently. When Lydia was served with the petition to terminate her parental rights, she spoke to

her mother, and based on their conversation, assumed that her mother was not pursuing the petition.

Later, Lydia learned from her brother that her mother hired a new attorney and was indeed pressing

forward with the termination. Lydia claims that she subsequently contacted a legal hotline and was

told that she would be served anew because her mother had hired a different attorney. Based on this

advice, Lydia failed to file an answer to the petition. Although Lydia spoke to her mother before the

August 2 termination hearing, Jackie never informed Lydia of the hearing date. Thus, Lydia did not

learn of the termination of her parental rights until after the trial court rendered its judgment. She

then hired a lawyer and filed her motion for new trial. As for her meritorious defense, Lydia alleged

that the allegations in Jackie’s petition were untrue and insufficient evidence exists to support them.

                Following the presentation of evidence, the trial court overruled the motion for new

trial. Lydia now appeals the trial court’s judgment, challenging the sufficiency of the evidence,


                                                   3
contending the trial court erred in overruling her motion for new trial, and claiming the citation with

which she was served was defective.


                                           DISCUSSION

Introduction

               The natural right that exists between parents and their children is of constitutional

dimensions. Stanley v. Illinois, 405 U.S. 645, 652 (1972); Holick v. Smith, 685 S.W.2d 18, 20 (Tex.

1985). The United States Supreme Court has characterized the right to raise one’s child as

fundamental—a basic civil right far more precious than property rights. Stanley v. Illinois, 405 U.S.

at 651. Because the involuntary termination of parental rights is complete, final, and irrevocable,

termination proceedings must be strictly scrutinized. Holick, 685 S.W.2d at 20.


Service of Citation

               By her first issue, Lydia claims that the citation upon which the default judgment was

based is defective, and thus, the judgment is void. She argues that (1) the citation failed to include

the name of the petitioner, Jackie, and (2) it was not directed to a sheriff or constable.

               Service of citation must be in strict compliance with the rules of civil procedure to

establish jurisdiction over a defendant and support a default judgment. Wilson v. Dunn, 800 S.W.2d
833, 836 (Tex. 1990); Uvalde Country Club v. Martin Linen Supply Co., 690 S.W.2d 884, 885 (Tex.

1985); Barker CATV Constr., Inc. v. Ampro, Inc., 989 S.W.2d 789, 792 (Tex. App.—Houston [1st

Dist.] 1999, no pet.). If strict compliance is not shown, the service of process is invalid and of no




                                                  4
effect. Uvalde Country Club, 690 S.W.2d at 885. We make no presumptions of valid issuance,

service, or return of citation when examining a default judgment. Id.

               To be valid, a citation must comply with twelve requirements. The citation must


         (1) be styled “The State of Texas,”

         (2) be signed by the clerk under seal of court,

         (3) contain name and location of the court,

         (4) show date of filing of the petition,

         (5) show date of issuance of citation,

         (6) show file number,

         (7) show names of parties,

         (8) be directed to the defendant,

         (9) show the name and address of attorney for plaintiff,

       (10) contain the time within which these rules require the defendant to file a written
            answer with the clerk who issued citation,

       (11) contain address of the clerk, and

       (12) notify the defendant that in case of failure of defendant to file an answer,
            judgment by default may be rendered for the relief demanded in the petition.


Tex. R. Civ. P. 99b.

               In this case, the citation fails to include Jackie’s name but complies with rule 99 in

all other respects. Instead of naming the parties, the citation includes the style of the case, which is

“In the Interest of: [K.W.].” See Tex. Fam. Code Ann. § 102.008(a) (West 2002) (suit affecting


                                                    5
parent child relationship must be styled, “In the interest of ________, a child”). It also correctly

identifies Lydia and includes the name and address of Jackie’s attorney. Jackie is named as the

petitioner in the original petition to terminate the parent-child relationship, which was attached to

the citation. Lydia does not claim on appeal that she was not properly identified on the citation. Nor

does she claim that she was not served. Indeed, she filed an answer with the trial court, albeit after

the court rendered judgment. Her complaint is that the citation did not include the name of Jackie,

who was a party to the dispute, and therefore did not strictly comply with the rules of civil procedure.

                We note that strict compliance with the rules does not require “obeisance to the

minutest detail.” Ortiz v. Avante Villa at Corpus Christi, Inc., 926 S.W.2d 608, 613 (Tex.

App.—Corpus Christi 1996, writ denied); Herbert v. Greater Gulf Coast Enters., Inc., 915 S.W.2d
866, 871 (Tex. App.—Houston [1st Dist.] 1995, no writ). As long as the record as a whole,

including the petition, citation, and return, shows that the citation was served on the defendant in the

suit, service of process will not be invalidated. Regalado v. State, 934 S.W.2d 852, 854 (Tex.

App.—Corpus Christi 1996, no writ); Ortiz, 926 S.W.2d at 613; Payne & Keller Co. v. Word, 732
S.W.2d 38, 41 (Tex. App.—Houston [14th Dist.] 1987, writ ref’d n.r.e.).

                This case presents a unique issue. On one hand, the failure to include the name of

a party, even if it is the name of the plaintiff and not the defendant, is not a minute detail. Cf. Ortiz,
926 S.W.2d at 613 (omission of accent mark and of corporate designation and substitution of symbol

“@” for word “at” are defects that do not invalidate service); Cockrell v. Estevez, 737 S.W.2d 138,

140 (Tex. App.—San Antonio 1987, no writ) (misspelling of defendant’s name in citation did not

invalidate service); Payne & Keller Co., 732 S.W.2d at 41 (judgment upheld where petition and


                                                    6
citation reflected registered agent as “Philippe Petitfrere,” and return reflected “Philipee Petitfreere”).

On the other hand, there was no confusion about whether the correct party was actually served.

Compare Higginbotham v. General Life & Accident Ins. Co., 796 S.W.2d 695, 696-97 (Tex. 1990)

(although return did not recite method of service as required, record demonstrated strict compliance

with valid method of service), Dezso v. Harwood, 926 S.W.2d 371, 374 (Tex. App.—Austin 1996,

writ denied) (upholding default judgment even though wrong person was sued because record clearly

showed proper defendant received service and knew she was intended defendant), and Cockrell, 737
S.W.2d at 140 (although defendant’s name was misspelled in citation and return, default judgment

not void where defendant did not claim lack of service and was clearly not misled by spelling error),

with Uvalde Country Club, 690 S.W.2d at 885 (holding that where return showed Henry Bunting

was served and petition alleged Henry Bunting, Jr. was proper registered agent of defendant, record

did not show that correct person was served), Hercules Concrete Pumping Serv., Inc. v. Bencon

Mgmt. & Gen. Contracting Corp., 62 S.W.3d 308, 311 (Tex. App.—Houston [1st Dist.] 2001, pet.

denied) (where return reflected service on “Hercules Concrete Pumping” instead of “Hercules

Concrete Pumping Service, Inc.,” court held return failed to show service on proper defendant), P&H

Transp., Inc. v. Robinson, 930 S.W.2d 857, 859-60 (Tex. App.—Houston [1st Dist.] 1996, writ

denied) (reversing default judgment where evidence did not affirmatively show that person named

in citation was person actually served), and Avila v. Avila, 843 S.W.2d 280, 282 (Tex. App.—El

Paso 1992, no writ) (reversing default judgment where record failed to show that person served was

person named in citation). Nor does Lydia claim confusion regarding who filed the suit.




                                                    7
                Ultimately, although our jurisprudence requires strict adherence to the rules regarding

service of citation, it does so to ensure that there is no question about whether the proper party has

been served before a default judgment is rendered. Here, however, not only does the return reflect

that Lydia was properly served, but Lydia admitted that she was properly served throughout her

testimony during the motion for new trial hearing. She testified that she was served while she was

in jail, that she carefully read all of “the papers” that were served on her in jail, and that she

immediately contacted her father after she was served. Furthermore, when asked how she discovered

the names of the prospective adoptive parents, she answered that their names were in “the papers I

was served.” Finally, in her affidavit supporting her motion for new trial, Lydia averred that she was

served while in jail, that her mother was the petitioner in the petition to terminate Lydia’s parental

rights, and that she drafted a response to the petition two weeks after she was served, but did not mail

it until after the default judgment was rendered. Not only did her testimony make clear that she was

properly served, but she also knew who the petitioner was in this suit. In light of the fact that there

is no dispute as to whether Lydia was properly served and that the record establishes that she was

aware of who filed the suit, we hold that the trial court did not err in assuming personal jurisdiction

over Lydia. See Higginbotham, 796 S.W.2d at 697 (evidence from motion for new trial hearing

showed strict compliance with valid method of service); Cockrell, 737 S.W.2d at 140 (where

defendant claimed neither lack of service nor that he was misled by misspelled name, record did not

reflect invalid service).

                Lydia also relies on rule of civil procedure 15 in support of her argument. That rule

instructs that “process shall be directed to any sheriff or any constable within the State of Texas.”


                                                   8
Tex. R. Civ. P. 15. Citing Barker CATV Construction, Inc. v. Ampro, Inc., 989 S.W.2d 789 (Tex.

App.—Houston [1st Dist.] 1999, no pet.), Lydia argues that rule 15, when coupled with rule 99b,

which addresses the issuance and form of citation, requires the citation be addressed to both the

defendant and a constable or sheriff. We disagree.

                Rule 15 instructs that all writs and process shall be directed to any sheriff or

constable. Tex. R. Civ. P. 15. It does not address the form of the citation, however. Rule 99, on the

other hand, specifies what the form of the citation shall include. It requires the citation be directed

to the defendant, but says nothing about expressly addressing the citation to any sheriff or constable.

Tex. R. Civ. P. 99.

                In Ampro, the citation was addressed to both the defendant and “to any sheriff or

constable or authorized person.” Ampro, 989 S.W.2d at 791. The court recited that “[f]ailure to

direct citation to the defendant as required by the rules results in a void citation, ineffective service,

and a void default judgment.” Id. at 792. In previous opinions, the court had held that citations that

were directed to both the defendant and addressed to the sheriff or constable are confusing and do

not strictly comply with the rules.        Id. (citing Medeles v. Nunez, 923 S.W.2d 659 (Tex.

App.—Houston [1st Dist.] 1996, writ denied); Faggett v. Hargrove, 921 S.W.2d 274 (Tex.

App.—Houston [1st Dist.] 1995, no writ)). The court reconsidered those prior holdings and in

harmonizing rules 15 and 99, determined that the rules do allow citations to be directed to both the

defendant and the sheriff or constable. Id. at 792-93. The court, however, did not hold that the

citation must be addressed to both. Like the Ampro court, we too hold that citations must be

expressly directed to the defendant under rule 99 and may also be addressed to the sheriff or


                                                    9
constable under rule 15, but failure to include the sheriff or constable on the form of the citation will

not render it void. Because the citation in this case was directed to Lydia, the defendant, we hold

that the citation was not void and overrule Lydia’s first issue.


Default Judgments

                Before we review the sufficiency of the evidence, we must determine the effect of

Lydia’s failure to file an answer with the trial court and her failure to appear at the termination

hearing. Traditionally, no evidence is necessary to support a no-answer default judgment because

the defendant’s failure to answer is taken as admitting the allegations of the petition. Holt Atherton

Indus., Inc. v. Heine, 835 S.W.2d 80, 83 (Tex. 1992). Indeed, it is well established that a default

judgment operates as an admission of the material facts alleged in the plaintiff’s petition. Id.; Stoner

v. Thompson, 578 S.W.2d 679, 684 (Tex. 1979).

                Termination proceedings, however, are special. A court’s primary consideration in

cases involving parental rights is always the best interest of the child. See Tex. Fam. Code Ann.

§ 153.002 (West 2002); Wiley v. Spratlan, 529 S.W.2d 616, 617-18 (Tex. Civ. App.—Tyler 1975),

rev’d on other grounds, 543 S.W.2d 349 (Tex. 1976). Before determining the best interest of a

child, the court should ensure that it is as well-informed as the circumstances allow. Such a

determination is rarely well-informed without consideration of the evidence and the perspective of

the parents. In re P.M.B., 2 S.W.3d 618, 624-25 (Tex. App.—Houston [14th Dist.] 1999, no pet.).

Accordingly, the best interest of the child requires that issues be as fully developed as possible, and

technical rules of pleading and practice are not of controlling importance. Lohmann v. Lohmann,

62 S.W.3d 875, 879 (Tex. App.—El Paso 2001, no pet.); Sexton v. Sexton, 737 S.W.2d 131, 133

                                                   10
(Tex. App.—San Antonio 1987, no writ); Little v. Little, 705 S.W.2d 153, 154 (Tex. App.—Dallas

1985, writ dism’d w.o.j.); Barrow v. Durham, 574 S.W.2d 857, 861 (Tex. Civ. App.—Corpus Christi

1978), aff’d, 600 S.W.2d 756 (Tex. 1980). Pertinent facts that may affect the best interest of the

child should be heard and considered by the trial court regardless of the lack of diligence of the

parties in their presentation of information to the court. C__ v. C__, 534 S.W.2d 359, 361 (Tex. Civ.

App.—Dallas 1976, writ dism’d w.o.j.).

               Moreover, because terminating the parent-child relationship is such a drastic measure,

termination proceedings include many procedural safeguards not found in other civil trials. For

example, termination hearings require clear and convincing evidence, a heightened burden of proof.

See Tex. Fam. Code Ann. § 161.001 (West 2002); In re G.M., 596 S.W.2d 846, 847 (Tex. 1980).

They receive precedence over other civil trials and appeals. Tex. Fam. Code Ann. §§ 105.004,

109.002, 161.202 (West 2002). They allow for the appointment of counsel for the child and indigent

parents. Id. §§ 107.011-.016 (West Supp. 2004). The trial court has only one year, plus one 180-day

extension, within which to render a final order or dismiss the suit. Id. § 263.401 (West 2002).

               In summary, the termination of parental rights is unlike a traditional civil case,

involving only two competing interests, the plaintiff’s and the defendant’s. The child’s interest must

also be considered and indeed is of paramount importance. The traditional no-answer default

judgment rule takes into consideration only the actions of the defaulting parent; it leaves no room

for the trial court to consider the child’s best interest. Cf. Lowe v. Lowe, 971 S.W.2d 720, 725-27

(Tex. App.—Houston [14th Dist.] 1998, pet. denied) (criticizing the application of Craddock to suits

affecting parent-child relationship). Thus, in light of the special characteristics of termination


                                                 11
proceedings and the important interests they are designed to protect, we hold that the traditional

rule—that evidence is unnecessary to support a default judgment because the failure to answer is

taken as an admission of the allegations in the petition—does not apply to involuntary termination

of parental rights proceedings.

                As further support for our holding, we note that a petition for the termination of a

parent-child relationship is “sufficient without the necessity of specifying the underlying facts if the

petition alleges in the statutory language the ground for the termination and that termination is in the

best interest of the child.” Tex. Fam. Code Ann. § 161.101 (West 2002). Thus, if we were to apply

the traditional rule for no-answer default judgments, we would be compelled to hold that the

allegations in a petition are legally sufficient to support a termination of parental rights where the

respondent has failed to answer, even if there were no supporting facts alleged in the petition or

developed at trial. Such a conclusion runs afoul of the oft-cited axiom that a court’s primary

consideration in these cases is always the best interest of the child, for it cannot be said that the best

interest of the child has been served when a court reaches its conclusion based on traditional rules

of pleading and practice rather than on a comprehensive review of the available evidence.

                Moreover, under the traditional no-answer default judgment rule, a parent’s failure

to answer a petition to terminate her parental rights would be tantamount to a voluntary

relinquishment of parental rights, as the parent would be deemed to have admitted the allegations

in the petition, and the court could then terminate the parental rights based solely on the deemed

admissions. Cf. id. § 161.001(1)(K); Marywood v. Vela, 17 S.W.3d 750, 758-59 (Tex. App.—Austin

2000, pet. denied) (holding that petitioner must prove by clear and convincing evidence that affidavit


                                                   12
of relinquishment was executed as provided in section 161.103 and that termination is in child’s best

interest). But even voluntary relinquishments of parental rights are subject to strict procedural

requirements. For example, a petitioner must prove by clear and convincing evidence that an

affidavit of voluntary relinquishment of parental rights was executed in accordance with section

161.103 of the family code; that statute requires, among other things, that the affidavit be witnessed

by two credible persons and verified before a person authorized to take oaths. Tex. Fam. Code Ann.

§ 161.103(a)(2), (3) (West Supp. 2004). Furthermore, unless the affidavit expressly states that it is

irrevocable, a parent may revoke a relinquishment in accordance with specified procedures. Id.

§§ 161.103(g), .1035 (West 2002 & Supp. 2004).              And finally, it is well-established that

relinquishment affidavits must be executed voluntarily and knowingly. Marywood, 17 S.W.3d at

759. Indeed, an involuntarily executed affidavit is a complete defense to a termination suit or decree

based solely upon a finding under section 161.001(1)(K) of the family code. Id. These requirements

must be adhered to before a court may terminate a parent-child relationship based solely on an

affidavit of relinquishment. Yet, if a default judgment is rendered, under the traditional rule, a parent

has in effect relinquished her parental rights, without the procedural protections provided by statute

and without the opportunity to revoke that relinquishment. Such a rule, in the context of termination

of parental rights, is too harsh given the constitutional dimension of the rights that are affected in

these cases.

                Finally, the practical complications of requiring the presentation of evidence before

a no-answer default judgment can be rendered in termination cases are slight compared to the

interests that must be protected. We note that many well-established legal doctrines include


                                                   13
exceptions based on the public policy of the State when a child’s best interest is at issue. In re K.C.,

88 S.W.3d 277, 280 (Tex. App.—San Antonio 2002, pet. denied) (Hardberger, C. J., dissenting).

In addition, requiring the presentation of evidence even though the opposing party has failed to

respond is not a novel concept. Cf. Heine, 835 S.W.2d at 83 (holding that court rendering default

judgment must hear evidence of unliquidated damages); Tex. Fam. Code Ann. § 6.701 (West 2002)

(if respondent fails to answer in divorce suit, petition may not be taken as confessed); Considine v.

Considine, 726 S.W.2d 253, 254 (Tex. App.—Austin 1987, no writ) (holding that allegations in

motion to modify conservatorship and support may not be taken as confessed if respondent fails to

answer); see also Klapprott v. United States, 335 U.S. 601, 612-13 (1949) (reversing default

judgment in denaturalization proceeding because rendered without evidentiary hearing).               In

Considine, this Court reasoned that the policy considerations underlying section 6.701 of the family

code, which requires the petitioner to prove the allegations in a petition for divorce even if the

respondent has failed to answer, should also apply in proceedings to modify provisions in prior

divorce judgments that appoint conservators and set child support. 726 S.W.2d at 254; see also

Armstrong v. Armstrong, 601 S.W.2d 724, 726 (Tex. Civ. App.—Beaumont 1980, writ ref’d n.r.e.)

(refusing to apply the traditional default judgment rule in reviewing modification of

conservatorship). Similarly, we conclude that it cannot be in the child’s best interest to determine

whether his relationship with his parent should be terminated based solely on the parent’s failure to

file timely a response to the petition. We recognize that the parent’s failure to respond may affect

the trial court’s consideration of the issues in the case, but it should not form the sole basis for the

trial court’s judgment.


                                                  14
               We suspect that the facts presented in this case are anomalous and that this is a unique

case. We note that the Department of Protective and Regulatory Services was not a party in this

dispute, and no attorney ad litem was appointed to represent the parent.3 In addition, Lydia claims

her failure to appear was due in part to bad legal advice and misrepresentations made to her by her

mother, who initiated this action. Finally, although Lydia filed a motion for new trial after the court

rendered its judgment, the court overruled the motion, thus denying Lydia the opportunity to present

her perspective about the allegations made against her.4 Under these unusual circumstances, we

would be remiss were we to rely only on the allegations in the petition as a basis for severing this

parent-child relationship.


Legal Sufficiency Review

               Because termination of parental rights is such a drastic remedy and is of such weight

and gravity, due process requires the petitioner to justify termination by the heightened burden of

proof of “clear and convincing evidence.” Tex. Fam. Code Ann. § 161.001; In re G.M., 596 S.W.2d

at 846. “Clear and convincing evidence” means “the measure or degree of proof that will produce


       3
          This statement should not be construed to suggest that an attorney ad litem should be
appointed to represent a parent whose parental rights are subject to termination without a showing
of indigency. The record in this case does not reveal whether the issue of Lydia’s indigency was ever
raised before the court. We merely observe that often, even if the parent is not present at trial, an
attorney ad litem usually is, thereby appearing for the parent and protecting the parent’s rights. In
re K.C., 88 S.W.3d 277, 279 (Tex. App.—San Antonio 2002, pet. denied) (holding that because
party’s attorney appeared at trial, even though party did not, there was no default judgment; case was
tried on the merits).
       4
          Because we are reversing based on Lydia’s legal insufficiency point, we do not reach her
complaint that the trial court erred in failing to grant her motion for new trial and express no opinion
on this issue.

                                                  15
in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought to

be established.” Tex. Fam. Code Ann. § 101.007 (West 2002); accord In re C.H., 89 S.W.3d 17,

19, 25 (Tex. 2002); In re G.M., 596 S.W.2d at 847. This standard is an intermediate standard, falling

between the preponderance standard of ordinary civil proceedings and the reasonable doubt standard

of criminal proceedings. In re G.M., 596 S.W.2d at 847.

                The heightened “clear and convincing evidence” burden of proof alters our appellate

legal sufficiency standard of review. In re J.F.C., 96 S.W.3d 256, 256-66 (Tex. 2002); In re C.H.,
89 S.W.3d at 25. This is because our traditional no-evidence standard of review does not adequately

protect the parents’ constitutional interests. In re J.F.C., 96 S.W.3d at 264-65. In conducting our

legal sufficiency review in termination cases, we must review all the evidence in the light most

favorable to the finding and the judgment to determine “whether the evidence is such that a

factfinder could reasonably form a firm belief or conviction” that the grounds for termination were

proven. Id. at 265-66. In other words, we must assume that the fact finder resolved disputed facts

in favor of its finding if a reasonable fact finder could do so. Id. at 266. We must also disregard all

evidence that a reasonable fact finder could have disbelieved or found to have been incredible. Id.

This does not mean that a court must disregard all evidence that does not support the finding, as this

could skew the analysis of whether there is clear and convincing evidence. Id. We must consider

undisputed evidence even if it does not support the finding. Id. Following this review, if we

determine that no reasonable fact finder could form a firm belief or conviction that the matter that

must be proven is true, then we must conclude that the evidence is legally insufficient and render

judgment in favor of the parent. Id.


                                                   16
Termination of Parental Rights

                  A court may terminate parental rights if it finds that: (1) the parent has engaged in any

of the specific conduct enumerated in the family code as grounds for termination, and (2) termination

is in the best interest of the child. Tex. Fam. Code Ann. § 161.001; Richardson v. Green, 677
S.W.2d 497, 499 (Tex. 1984). The fact finder must determine that clear and convincing evidence

supports both elements; proof of one element does not relieve the burden of proving the other.

Holley v. Adams, 544 S.W.2d 367, 370 (Tex. 1976) (quoting Wiley v. Spratlan, 543 S.W.2d 349, 351

(Tex. 1976)). The child’s best interest is not the sole goal of involuntary termination proceedings;

termination “may not be based solely upon what the trial court determines to be the best interest of

the child.” Id.

                  The trial court’s final order states that it found by clear and convincing evidence (1)

that Lydia has engaged in conduct or knowingly placed the child with persons who engaged in

conduct that endangers the physical or emotional well-being of the child, (2) that she failed to

support the child in accordance with her ability during a period of one year ending within six months

of the date of the filing of the petition, and (3) that termination of the parent-child relationship

between Lydia and her child is in the best interest of the child.


     Dangerous Conduct

                  Under section 161.001(1)(E), a parent’s rights may be terminated if it is established

by clear and convincing evidence that the parent has “engaged in conduct or knowingly placed the

child with persons who engaged in conduct which endangers the physical or emotional well-being

of the child.” Tex. Fam. Code Ann. § 161.001(1)(E). Under subsection (E), we look exclusively

                                                    17
to the parents’ conduct, including actions, omissions, or the parents’ failure to act. In re D.M., 58
S.W.3d 801, 811 (Tex. App.—Fort Worth 2001, no pet.). Termination based on this subsection must

be based on more than a single act or omission; a voluntary, deliberate, and conscious “course of

conduct” that endangered the child’s physical and emotional well-being is required. Texas Dep’t of

Human Servs. v. Boyd, 727 S.W.2d 531, 534 (Tex. 1987); In re D.M., 58 S.W.3d at 811. “Endanger”

means to expose to loss or injury, to jeopardize. In re M.C., 917 S.W.2d 268, 270 (Tex. 1996). The

endangering acts need not have been directed at the child, or have caused an actual injury or threat

of injury to the child to constitute conduct that endangers the child’s physical or emotional well-

being. In re M.C., 917 S.W.2d 268, 269 (Tex. 1996).

               At the termination hearing, Jackie was the only witness who testified. She was asked

by her attorney whether Lydia “engaged in conduct or knowingly placed the child with persons who

engaged in conduct that endangers the physical and emotional well being of the child,” to which

Jackie answered, “Yes.” The child’s attorney ad litem then cross-examined Jackie and asked for

“some specifics about what Lydia has done to make you believe it’s best that her parental rights be

terminated.” Jackie responded that Child Protective Services had previously investigated Lydia, and

since then, Lydia “has not really made any changes in that area.” According to Jackie, Lydia “still

doesn’t have a job. She has left them and she has another baby by another man that she’s lived with

that I believe is involved in drugs, and she comes to visit [K.W.] on occasion, but she takes no

responsibility to be her mother.” The ad litem further inquired whether the CPS investigation had

to do with “an issue of physical neglect,” to which Jackie responded, “Yes. She left [K.W.] alone

by herself,” when she was about six months old. This was the totality of the evidence adduced to


                                                 18
support the allegation that Lydia engaged in conduct or placed her child with persons who engaged

in conduct that endangered her daughter’s well being.

               Viewing the testimony in the light most favorable to the judgment, as we must, we

conclude that a fact finder could not reasonably have formed a firm belief or conviction that this

ground for termination was proven. In attempting to support the conclusory statement that Lydia

engaged in conduct or placed her child with someone who engaged in conduct that endangered her

child, Jackie sparingly described events from the past that led to CPS’s involvement and Lydia’s

current conservatorship status. Jackie’s testimony revealed about CPS’s prior involvement only that

Lydia had at one time left her child alone when the child was six months old. The record also

reveals, however, that following that incident (about which we know very little), CPS did not seek

termination of Lydia’s parental rights, and indeed, was ultimately dismissed from the suit.

Moreover, Lydia was named possessory conservator of her child. There is no evidence that any of

Lydia’s conduct directly resulted in endangerment to the child’s physical or emotional well-being.

Indeed, there is no evidence that the child’s physical or emotional well-being was ever endangered.

In re D.T., 34 S.W.3d 625, 634 (Tex. App.—Fort Worth 2000, pet. denied) (holding there must be

evidence of endangerment to child’s physical or emotional well-being as direct result of parent’s

conduct). Additionally, termination under this subsection must be based on more than a single act

or omission; evidence of a voluntary “course of conduct” is required. Id. This simply was not

established here. Finally, Jackie’s statement that she believes Lydia lives with a man who is

involved in drugs is no more than a mere surmise or suspicion, which is not the same as evidence.

See Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983). We therefore hold that there is no


                                                19
legally sufficient evidence to support the trial court’s finding that Lydia engaged in conduct or placed

her child with others who engaged in conduct that endangered the child’s well-being.


      Failure to Support

                Under section 161.001(1)(F), the parent-child relationship may also be terminated if

the court finds by clear and convincing evidence that the parent has failed to support the child in

accordance with the parent’s ability during a period of one year ending within six months of the date

of the filing of the petition. Tex. Fam. Code Ann. § 161.001(1)(F) (West 2002). With regard to this

basis for termination, Jackie offered no evidence, other than to track the statutory language and assert

that Lydia “failed to support the child in accordance with her ability, during the period of one year,

ending within six months of the date of filing this petition.” We hold that no legally sufficient

evidence exists to support the trial court’s finding that Lydia failed to support her child in accordance

with her ability for a period of one year.


      Best Interest of the Child

                Although a strong presumption exists that the best interest of a child is served by

keeping conservatorship in the natural parent, this presumption may be overcome by clear and

convincing evidence of the parent’s present unfitness. In re D.M., 58 S.W.3d at 814. The supreme

court has listed several factors to be considered by a court in determining whether this presumption

has been rebutted: (1) the desires of the child, (2) the present and future physical and emotional

needs of the child, (3) the present and future emotional and physical danger to the child, (4) the

parental abilities of the person seeking custody, (5) programs available to assist those persons in


                                                   20
promoting the child’s best interest, (6) plans for the child by those individuals or by the agency

seeking custody, (7) the stability of the home or the proposed placement, (8) the acts or omissions

of the parent that may indicate that the existing parent-child relationship is not appropriate, and (9)

any excuse for the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72. In addition, a fact

finder may infer that past conduct endangering the well being of a child may recur in the future if

the child is returned to the parent. In re D.L.N., 958 S.W.2d 934, 941 (Tex. App.—Waco 1997, pet.

denied), disapproved on other grounds by In re J.F.C., 96 S.W.3d 256, and In re C.H., 89 S.W.3d
17.

               Again, the only evidence Jackie provided regarding the child’s best interest was her

own testimony that she believed termination of Lydia’s parental rights and adoption of the child by

Thomas and Iris Cummins would be in the child’s best interest. No specifics were provided with

regard to any of the enumerated factors listed above. And no evidence was adduced about the

Cummins or their relationship with the child. We conclude that this testimony amounts to no

evidence of the best interest of the child.


                                          CONCLUSION

               We conclude that although the citation failed to include Jackie’s name as the

petitioner, the record reveals that Lydia was properly served. We therefore overrule Lydia’s first

issue. Because we hold that the evidence is legally insufficient to support any of the bases relied on

by the trial court in terminating Lydia’s parental rights, we sustain Lydia’s third and fourth issues.5


       5
          Because we are reversing for legally insufficient evidence, we do not reach Lydia’s
remaining issues. See Tex. R. App. P. 47.1 (opinion should be as brief as practicable and address
every issue necessary to final disposition of appeal).

                                                  21
Generally, when a legal insufficiency point is sustained, the reviewing court renders judgment in

favor of the party bringing the point of error. Heine, 835 S.W.2d at 86; Flores v. Brimex Ltd. P’ship,

5 S.W.3d 816, 821 (Tex. App.—San Antonio 1999, no pet.). When the interests of justice require

a new trial for further development of the facts, however, the case can be remanded. Tex. R. App.

P. 43.3(b); Flores, 5 S.W.3d at 821. While we recognize the child’s interest in having a quick and

final resolution of this case and the need for stability in the child’s life, we believe that because this

case presented us with an issue of first impression in Texas and because we have announced a new

rule in addressing that issue, the interests of justice are better served by remanding this case for

further proceedings. It is also in the child’s best interest for the trial court to fully develop the

evidence and render a judgment following consideration of the evidence. Accordingly, we reverse

the judgment of the trial court and remand this case for further proceedings consistent with this

opinion.




                                                David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Reversed and Remanded

Filed: January 8, 2004




                                                   22